Order filed April 15, 2015




                                     In The

                                Court of Appeals
                                    For The

                             First District of Texas
                                   ___________

                              NO. 01-14-00288-CR
                                  ____________

                  STEPHEN WILLIAM SIROS, Appellant

                                       V.

                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 337th District Court
                          Harris County, Texas
                      Trial Court Cause No. 1323111

                                    ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibit 65.

      The exhibit clerk of the 337th District Court is directed to deliver to the
Clerk of this court the original of State’s Exhibit 65, on or before April 17, 2015.
The Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of State’s Exhibit 65, to the clerk of
the 337th District Court.



                                               PER CURIAM